DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-15, 18-20 and 22 are allowed.
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed device for extracting breastmilk from a breast.
The closest prior art of record is Silver et al (U.S. Pat. 7,988,661 B2, hereinafter “Silver”) and Adams (U.S. Pat. 4,263,912, hereinafter “Adams”).
However, these references do not disclose the device as claimed or described above.
Regarding claims 9 and 14, the closest prior art of record fails to teach among all the limitations or render obvious the claimed first check valve, said neck portion narrowing at said distal end to a second check valve, wherein said neck portion generally fits in the neck portion of the external shell such that the second check valve of the elastic membrane is in operative communication with the feed channel and an annular diaphragm and an annular diaphragm positioned along the neck portion between the proximal end and the distal end and radially projecting outwardly from the neck portion of the elastic membrane in a direction generally normal to an axis of the neck portion and being bonded to an interior surface of the neck portion of the external shell to define a first proximal chamber and a second distal chamber each hermetically enclosed between the external shell and the elastic membrane. As configured, the subject matter is not anticipated or rendered obvious by the closest prior art cited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        06/06/2022